DETAILED ACTION
Response to Amendment
This action is in response filed June 27, 2022 for the application # 17/432,586 filed on August 20, 2021. Claims 16-35 are pending and are directed toward METHOD OF CONTROLLING A GARMENT TO RECORD ACTIVITY DATA.
Any claim objection/rejection not repeated below is withdrawn due to Applicant's amendment.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Response to Arguments
Applicant’s arguments with regards to claims 16-35 have been fully considered, but they are not persuasive.
“do not teach or render obvious” argument – Applicant argues that Chaves and Lindman do not teach or render obvious at least the element of claim 16: "transmitting, to the identified garment, an authorisation code to activate a sensor of the garment to record activity data." (REMARKS, page 2).
Response: Chaves [0041] teaches “may use special software with an RFID system to manage the use of RFID tags and the additional data they provide. The software can be capable of determining the format of the data and can manage the decoding and processing of the data.” Examiner also points Applicant’s attention to Chaves [0072]: “Read/write memory can be printed to allow the memory to be written at a later time (e.g., additional identification codes can be added to the RFID tag after label printing).” Thus Chaves explicitly met  the limitation “transmitting, to the identified garment, an authorisation code … of the garment to record activity data.” Although Chaves teaches provisioning, and it was admitted by Applicant (This is achieved by the provision of "smart labels", REMARKS, page 3) Chaves does not teach sensor activation, Lindman however teaches and transmitting, to the identified garment, an authorisation code to activate a sensor of the garment to record activity data (comprising detecting, by a sensor module, a trigger from an identification activation element in a sports item when the identification activation element are connected to the sensor module, initiating identification of the sports item in response to the trigger, wherein a host or master identification circuit in the sensor module is caused in response to the trigger to communicate with a slave identification circuit in the sports item, adapting internal operation of the sensor module on the basis of an identifier received from the sports item, and measuring performance -related parameters on the basis of a signal from the sports item. Lindman, [0007], and Fig. 5). Thus, in addition to Chaves, Lindman teaches the cited limitation including an authorization code to activate a sensor of the garment. It should be noted that Applicant cited a few paragraphs of Lindman, but was silent on Lindman, [0007], and Fig. 5, as it was applied by Examiner. For further related disclosure see Lindman [0006], [0008], and especially [0061] and [0063]. As per motivation to combine, both Chaves [0035] and Lindman ([0038], Fig. 6A) teach RFID tag attached to a garment. Both further teach means for communication with the tag, and passive and active RFID. Clearly they are from the similar field of endeavor of systems, components and methodologies for providing secure communication between computer systems (see NFOAM, page 4).
“Lindman fails to remedy the deficient disclosure of Chaves” argument – Applicant argues that in addition to the reasons set forth above, applicant respectfully submits that Lindman fails to remedy the deficient disclosure of Chaves. For example, Lindeman does describe that the sensor module can communicate via a user electronics device such as a smart watch 420 -see para [0057]. However, and as discussed above, Lindeman does not describe any visual representation of a code string on a garment. Furthermore, in Lindeman the sensor module switches back to coupling biosignal data from the electrodes after identification, but this is done at the sensor module not by the server. (REMARKS, page 4).
Response: Applicant cited the limitation of Claim 21, consisting of 2 steps “processing the image to generate a representation of the visual symbol” and “transmitting the representation of the visual symbol to a server so as to activate a sensor of the garment identified by the code string to record activity data.” The transmitting step sensor activation was already treated by Examiner, and step “processing the image to generate a representation of the visual symbol” is similar to receiving and establishing steps of Claim 16, which were rejected based on primary reference of Chaves.
As per arguments in regards to claim 31 (REMARKS, page 5), the response by Examiner in regards to claims 16 and 21 applies without any additional comments, because it is a mere rewording of already cited limitations of claims 16 and 21.
Conclusion: Examiner maintains rejections.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 16-18, 20-22 and 25-35 are rejected under 35 U.S.C. 103 as being unpatentable over Chaves (Pub. No.: US 2011/0062237, Pub. Date: Mar. 17, 2011), in view of Lindman et al.( US 2018/0345079, Pub. Date: Dec. 6, 2018 from IDS), hereinafter referred to as Chaves and Lindman.
As per claim 16, Chaves teaches a method performed by a server (The scanners and RFID readers can read, decode and transmit unique identification codes for each labeled item by way of network 410 to computer 412. The computer 412 can store the tracking information per item in database 414. The computer 412 can also retrieve information related to the identification codes associated with the item 404 from database 414 providing additional information about the item 404. Chaves, [0061]), the method comprising:
receiving, from a user electronic device (Scanner 406, Chaves, FIG.4), a representation of a visual symbol (402, Chaves, FIG.4) located on an outside surface of a garment (In some implementations, a manufacturing or other type of facility can use a bar code reader located within a line of sight of an appropriately oriented item to read the bar code on the item. The bar code reader can decode the bar code to determine the alpha-numeric identification code associated with the item. This alpha-numeric identification code can be communicated to a computer located within the facility that can identify the item knowing its unique identification code. Chaves, [0039]), wherein the visual symbol comprises a code string identifying the garment (404, Chaves, FIG.4) that is encoded into the visual symbol (500,  Chaves, FIG.5);
establishing, based on the representation of the visual symbol, the identity of the garment (The smart label attached to an item can enable the use of material identification in a manufacturing facility. For example, a smart label attached to a manufactured item ( e.g., an article of clothing, an electronic device) can allow tracking of the item through manufacturing, shipping, retail store placement and final customer sale using both RFID reader based systems and bar code reader based systems. Chaves, [0035]);
Chaves teaches a sensor of a garment (In some implementations, a manufacturing facility may use special software with an RFID system to manage the use of RFID tags and the additional data they provide. The software can be capable of determining the format of the data and can manage the decoding and processing of the data. For example, a manufacturing facility can use an RFID system to gather data about the item by reading its RFID tag at different stages of the manufacturing process as it moves throughout the manufacturing facility without the need for correctly orientating the item within a line of site of a bar code reader. Chaves, [0041]), but does not teach sensor activation, Lindman however teaches and transmitting, to the identified garment, an authorisation code to activate a sensor of the garment to record activity data (comprising detecting, by a sensor module, a trigger from an identification activation element in a sports item when the identification activation element are connected to the sensor module, initiating identification of the sports item in response to the trigger, wherein a host or master identification circuit in the sensor module is caused in response to the trigger to communicate with a slave identification circuit in the sports item, adapting internal operation of the sensor module on the basis of an identifier received from the sports item, and measuring performance-related parameters on the basis of a signal from the sports item. Lindman, [0007], and Fig. 5).
Chaves in view of Lindman are analogous art to the claimed invention, because they are from a similar field of endeavor of systems, components and methodologies for providing secure communication between computer systems. It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Chaves in view of Lindman. This would have been desirable because the sensor module 310 may comprise a host or master identification or authentication circuit 321 for identifying or authenticating the sports item. The master identification circuit 321 may be caused, in response to the trigger from the sports item identification device 309, to communicate with a slave identification circuit 327 in the sports item 309 comprising the activation element. In some embodiments, the sensor module 310 and the identification 309 are configured to apply a signal from the master identification circuit 321 both for powering the slave identification circuit 327 and signalling with the slave identification circuit during the identification (Lindman, [0046]).

As per claim 17, Chaves in view of Lindman teaches the method of claim 16, wherein the representation of the visual symbol is a data string representing the visual symbol (The bar code types can be a coded representation of a series of alpha-numeric characters. Chaves, [0030]).
As per claim 18, Chaves in view of Lindman teaches the method of claim 17, wherein establishing, based on the data string, the identity of the garment comprises decoding the data string so as to obtain the code string and further comprises identifying the garment based on the code string (For example, a machine bar code reader can include an optical scanner, a decoder and a mechanism for communicating the decoded information to a computer system for eventual processing. Chaves, [0030]).
As per claim 20, Chaves in view of Lindman teaches the method of claim 16, further comprising: receiving the recorded activity data from the garment; and transmitting the activity data to the user electronic device (The sensor is functionally connected at least to the processing unit 312 and may be configured to generate measurement data on the basis of signal from the sports item and output the measurement data for the processing unit 312 for processing or for transmission to an outside processor for processing. Lindman, [0044]).
Chaves in view of Lindman are analogous art to the claimed invention, because they are from a similar field of endeavor of systems, components and methodologies for providing secure communication between computer systems. It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Chaves in view of Lindman. This would have been desirable because the sensor module 310 may also include at least one sensor 318, such as EMG or ECG sensing element, a movement sensing element, or other type of sensor for personal performance or condition measurement (Lindman, [0044]).

Claims 21, 22, 25 and 31-35 have limitations similar to those treated in the above rejection, and are met by the references as discussed above, and are rejected for the same reasons of obviousness as used above.
As per claim 26, Chaves in view of Lindman teaches the method of claim 25, wherein the visual symbol is part of a fiducial marker located on the outside surface of the garment, and wherein the method further comprises processing the image to determine the location of the fiducial marker (The mounting zone 203A comprises a respective identifier readable by the module 210A. Lindman, [0069]).
Chaves in view of Lindman are analogous art to the claimed invention, because they are from a similar field of endeavor of systems, components and methodologies for providing secure communication between computer systems. It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Chaves in view of Lindman. This would have been desirable because Instead of two separate mounting zones 153A, 153B and respective identifiers therein at the pants 150B, there may be only one mounting zone or even more mounting zones. The illustrated sensor grouping is made only to exemplify the possibilities of the invention (Lindman, [0068]).

As per claim 27, Chaves in view of Lindman teaches the method of claim 26, further comprising displaying a representation of the received activity data on a display (Particularly, data may be delivered from the sensor module 310 first to a terminal device 420, such as a smart watch, and then directly or via a second terminal device (not shown), such as a mobile phone, to a web server 480B. Lindman, [0057]).
Chaves in view of Lindman are analogous art to the claimed invention, because they are from a similar field of endeavor of systems, components and methodologies for providing secure communication between computer systems. It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Chaves in view of Lindman. This would have been desirable because FIG. 4 illustrates an example of one foreseeable system. The sports item 360 may communicate with a cloud or server 480B directly via a wireless link 401 provided by the wireless communication unit 314. Alternatively, the traffic may be routed through a terminal device 420, such as a smart watch or smart phone or similar, via a wireless link 402 between the sports item 360 and the terminal device 420 and wireless link 404 between the terminal device 420 and the cloud or server 480B (Lindman, [0057]).

As per claim 28, Chaves in view of Lindman teaches the method of claim 27, wherein the position of the representation of the activity data on the display is determined according to the determined location of the fiducial marker (Lindman, Fig. 7).
Chaves in view of Lindman are analogous art to the claimed invention, because they are from a similar field of endeavor of systems, components and methodologies for providing secure communication between computer systems. It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Chaves in view of Lindman. This would have been desirable because instead of two separate mounting zones 153A, 153B and respective identifiers therein at the pants 150B, there may be only one mounting zone or even more mounting zones. The illustrated sensor grouping is made only to exemplify the possibilities of the invention (Lindman, [0068]).

Claims 19 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Chaves (Pub. No.: US 2011/0062237, Pub. Date: Mar. 17, 2011), in view of Lindman et al.( US 2018/0345079, Pub. Date: Dec. 6, 2018 from IDS), in view of Pisz (US 2015/0081169, Pub. Date: Mar. 19, 2015), hereinafter referred to as Chaves, Lindman, and Pisz.
As per claim 23, Chaves in view of Lindman teaches the method of claim 21, and also teach authentication (Lindman, [0061]), but does not teach user credential, Pisz however teaches further comprising obtaining a user credential from a user, wherein the sensor is only activated to record activity data if the user is authorised, based on the obtained user credential, as having permission to access the activity data (In some embodiments, the system 30 utilizes a multi-factor authentication for security and authorization. The authentication can be implemented, for example, in the user identification subsystem 38. Example multi-factor authentication may include receiving inputs from the wearable article 61, the key fob 62, skeleton joint relationship recognition (FIG. 5), and/or a gesture password (FIG. 8). The user may be provisionally identified with one of these factors, but may require a total of at least two factors to authenticate the user prior to display of certain content. That is, the user will not be granted access to all the features in user mode 104 until a multi-factor authentication is passed and the user is within a predetermine range of the vehicle 20. Pisz, [0048]).
Chaves in view of Lindman and Pisz are analogous art to the claimed invention, because they are from a similar field of endeavor of systems, components and methodologies for providing secure communication between computer systems. It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Chaves in view of Lindman and Pisz. This would have been desirable because this authentication process ensures the security of the vehicle and the personal information embedded in the system 30 (Pisz, [0048]).

Claim 19 has limitations similar to those treated in the above rejection, and are met by the references as discussed above, and is rejected for the same reasons of obviousness as used above.
Claims 29 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Chaves (Pub. No.: US 2011/0062237, Pub. Date: Mar. 17, 2011), in view of Lindman et al.( US 2018/0345079, Pub. Date: Dec. 6, 2018 from IDS), in view of NakedLabs (https://nakedlabs.com/naked-home-body-scanner, available at least from October 04, 2018, 2 pages), hereinafter referred to as Chaves, Lindman, and NakedLabs.
As per claim 29, Chaves in view of Lindman teaches the method of claim 27, but does not teach simultaneously displaying, NakedLabs however teaches further comprising simultaneously displaying a representation of a wearer of the garment with the representation of the activity data on the display (page 1, NakedLabs).
Chaves in view of Lindman and NakedLabs are analogous art to the claimed invention, because they are from a similar field of endeavor of systems, components and methodologies for providing secure communication between computer systems. It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Chaves in view of Lindman and NakedLab. This would have been desirable to track your body fat percentage, lean mass fat mass, and weight (page 1, NakedLabs).

As per claim 30, Chaves in view of Lindman further in view of NakedLabs teaches the method of claim 29, wherein the representation of the activity data at least partially overlays the displayed representation of the wearer (page 2, NakedLabs).
Chaves in view of Lindman and NakedLabs are analogous art to the claimed invention, because they are from a similar field of endeavor of systems, components and methodologies for providing secure communication between computer systems. It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Chaves in view of Lindman and NakedLab. This would have been desirable to measure your progress and follow 9 key measurements over time (page 2, NakedLabs).

Allowable Subject Matter
Claim 24 is indicated as allowable over cited prior art.
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLEG KORSAK whose telephone number is (571)270-1938.  The examiner can normally be reached on 5:00 AM- 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SALEH NAJJAR can be reached on (571) 272-4006.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/OLEG KORSAK/Primary Examiner, Art Unit 2492